 Case 3:20-cr-00892-LAB Document 45 Filed 03/19/21 PageID.106 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     Case No. 20CR0892-LAB
11                      Plaintiff,                 PRELIMINARY ORDER OF
12         v.                                      CRIMINAL FORFEITURE
13   DESHON RAYMOND JONES,
14                      Defendant.
15
16        WHEREAS, in his plea agreement, Defendant DESHON RAYMOND JONES
17 (“Defendant”) acknowledged that “forfeiture of the firearm and ammunition involved
18 in the offense” is a mandatory penalty for the violation of 18 U.S.C. § 922(g)(1), as
19 charged in the Superseding Information; and
20        WHEREAS, on or about October 1, 2020, Defendant pled guilty before U.S.
21 Magistrate Judge Mitchell D. Dembin to the one-count Superseding Information; and
22        WHEREAS, on November 3, 2020, this Court accepted the guilty plea of
23 Defendant; and
24        WHEREAS, by virtue of the facts set forth in the plea agreement, the
25 United States has established the requisite nexus between the firearm and
26 ammunition and the offense of conviction; and
27 //
28 //
 Case 3:20-cr-00892-LAB Document 45 Filed 03/19/21 PageID.107 Page 2 of 3




 1         WHEREAS, by virtue of said guilty plea, the United States is now entitled to
 2 possession of the firearm and ammunition, pursuant to 18 U.S.C. § 924(d)(1) and
 3 Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
 4         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
 5 authority to take custody of the firearm and ammunition which are hereby found
 6 forfeitable by the Court; and
 7         WHEREAS, the United States, having submitted the Order herein to the
 8 Defendant through his attorney of record, to review, and no objections having been
 9 received;
10         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
11         1.    Based upon the guilty plea of the Defendant, the United States is hereby
12 authorized to take custody and control of the following assets, and all right, title and
13 interest of Defendant DESHON RAYMOND JONES in the following properties are
14 hereby forfeited to the United States for disposition in accordance with the law,
15 subject to the provisions of 21 U.S.C. § 853(n):
16         One High Standard Manufacturing Corporation, model Sentinel Deluxe
           revolver bearing partial serial number 799, containing six bullets.
17
18         2.    The aforementioned forfeited assets are to be held by U.S. Alcohol,
19 Tobacco and Firearms in its secure custody and control.
20         3.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
21 to begin proceedings consistent with any statutory requirements pertaining to
22 ancillary hearings and rights of third parties. The Court shall conduct ancillary
23 proceedings as the Court deems appropriate only upon the receipt of timely third-
24 party petitions filed with the Court and served upon the United States. The Court may
25 determine any petition without the need for further hearings upon the receipt of the
26 Government’s response to any petition. The Court may enter an amended order
27 without further notice to the parties.
28 //
                                              -2-                        20CR0892-LAB
 Case 3:20-cr-00892-LAB Document 45 Filed 03/19/21 PageID.108 Page 3 of 3




 1         4.    Pursuant to the Attorney General’s authority under Section 853(n)(1) of
 2 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
 3 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
 4 the United States forthwith shall publish for thirty (30) consecutive days on the
 5 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
 6 the United States’ intent to dispose of the properties in such manner as the Attorney
 7 General may direct, and notice that any person, other than the Defendant, having or
 8 claiming a legal interest in the above-listed forfeited properties must file a petition
 9 with the Court within thirty (30) days of the final publication of notice or of receipt of
10 actual notice, whichever is earlier.
11         5.    This notice shall state that the petition shall be for a hearing to
12 adjudicate the validity of the petitioner’s alleged interest in the property, shall be
13 signed by the petitioner under penalty of perjury, and shall set forth the nature and
14 extent of the petitioner’s right, title or interest in the forfeited property and any
15 additional facts supporting the petitioner’s claim and the relief sought.
16         6.    The United States shall also, to the extent practicable, provide direct
17 written notice to any person known to have alleged an interest in the properties that
18 are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
19 published notice as to those persons so notified.
20         7.    Upon adjudication of all third-party interests, this Court will enter an
21 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
22 referenced assets, in which all interests will be addressed.
23         8.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
24 as to the Defendant at the time of sentencing and is part of the sentence and included
25 in the judgment.
26         DATED: 3/19/2021
27                                   HON. LARRY ALAN BURNS
                                     United States District Court Judge
28
                                              -3-                         20CR0892-LAB
